DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                 PAUL KINCER and SCOTT MOORE,
                           Appellants,

                                   v.

              PEOPLE’S TRUST INSURANCE COMPANY,
                           Appellee.

                              No. 4D20-68

                          [February 4, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. CACE18-
024042.

  Daniel A. Norton and Randall Shochet of Shochet Law Group, Boynton
Beach, for appellants.

  Joshua S. Beck of Beck Law, P.A., Boca Raton, for appellee.

PER CURIAM.

  Affirmed.

GERBER, FORST and KUNTZ, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.